Title: From George Washington to George Clinton, 3 December 1783
From: Washington, George
To: Clinton, George


                        
                            sir
                             Decr 3. 1783
                        
                        I do myself the honor to inclose to your Excellency Copy of a Letter from Generals McDougall Clinton
                            & Cortlandt in favor of Majr Hamtramck.
                        My knowledge of that Officer is such, as makes the task of Recommendg him to the notice of the Government of
                            this State, extremely pleasing—being assured that if it shall be in their power to favor his views his conduct will always
                            justify any appointment that may be given him. I have the honor to be &c.

                    